DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Fig. 11-12, the “doorway”, as described in the specification should be labeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0010-0013: these paragraphs are included in the Background of the Invention (see pages 3-5), but appear to describe important elements that are relevant to the claims.  This makes the claims unclear.  It appears that Applicant should also mention the elements located in Para. 0010-0013 in the Detailed Description of the Invention for clarity.  
Para. 0010: What elements define Ref. 34, 35, and 36?  Is Ref. 34 the floor or a sensor?  Is Ref. 36 the “second sensor”?  The paragraph is unclear.  It appears that Ref. 34 is a “sensor”, Ref. 35 is the forward and reverse movement of the mast, and Ref. 36 is the “second sensor”.  Applicant needs to clarify the paragraph so that the reference numbers clearly refers to the feature or element.  For instance, does Applicant mean, “One sensor (34) is mounted on the mast near the floor”.  In line 4, does Applicant mean, “tilting the mast in a forward and reverse manner (35)”?  In line 6, does Applicant mean, “A second sensor (36) is fixed to the fork elevator”?  
Para. 0010: In lines 1-6, it is not clear that Applicant is referring to an automated truck or a forklift.  Applicant should specifically mention in the beginning of the paragraph that figure 1 shows an “automated truck” having a fork.
Para. 0010: In line 4, which sensor is primarily tasked with detecting forward driving obstacles? Is it sensor (34)?  In line 10, what “two sensors” is applicant referring to?  Is Applicant referring to sensors (34,36)?
Para. 0011: In line 6, “these sensors” is unclear.  Is Applicant referring to video based sensors?  
Para. 0012: The last sentence beginning with “These codes” is unclear and needs revision.
Para. 0013: It appears punctuation is missing after each listed element.  For instance, in line 10, it appears a “.” is missing.
Para. 0055: line 5, “sometimes operating safely along with manually drive lifts into and out of the warehouse”, is unclear.
Para. 0071: line 12, “If validate, the four corners of the code are used” is unclear.
Para. 0072: “This provides a very flexible means for simplifying recognition of known locations for the automated robotic unit.”, is unclear.  What provides a very flexible means for simplifying recognition of known locations?
Para. 0072: line 11, “On the other had” should be “One the other hand”.
Para. 0075: line 2, “They can also be placed on the floor or the ceiling as easily.” is unclear.  What can be placed on the floor or ceiling as easily?  Does Applicant mean, “Locating barcodes can be also easily be placed on the floor or ceiling.”?  In line 3, “They are detecting in exactly the same way is also unclear.  Does Applicant mean, The locating barcodes are detected in exactly the same way…”?
Para. 0076: line 5, “might be so marked as its means of unique identification” is unclear. In line 7, “These codes meet the criteria for navigation when properly read, decoded and mapped to location.”, is unclear.  Which codes is Applicant referring to?  Does Applicant mean, The 2D or 1D barcodes meet the criteria for navigation when properly read, decoded, and mapped to a location.”?  
Para. 0076: line 11, “any valid code relative to truck position in a drive lane can be used for lane keeping along a row.”, is unclear.  
Para. 0077: line 6, “know target” should be “known target”.
Para. 0078: In line 2, there should be a period after “cm high)”, and “so while” should begin a new sentence.
Para. 0080: line 4, “Tops are over the upper most pallet” is unclear.  
Para. 0082: line 2, what “prior discussion on how first pallet locations can be localized” is Applicant referring to?  Applicant needs to specifically point this out.  
Para. 0082: line 4, The sentences, “To find this centerline follow the same procedure already described. To find the pallet stack top also use the approach previously described.” are unclear.  Applicant needs to be more specific and point out where this is described. 
Para. 0086: “We do not generally advocate” is unclear.  Does Applicant mean, “The present invention does not generally advocate”?  Also, “these approaches” is unclear.  What approaches is Applicant referring to?
Para. 0087: line 8,  “One the location is known”, is unclear.  It appears Applicant means , “Once the location is known”?  Also, it is not clear as to which feature the “location” is known.  Is Applicant referring to the location of the “item” relative to the truck?
Para. 0091: Line 3, “It is s simple” should be “It is a simple”.
Para. 0091: Line 6, “Error in especially range” is unclear.  
Para. 0093: line 4, “they can receive position updates” is unclear.  Is Applicant referring to the “truck”?  Similarly, “their known placement” in line 5, is unclear.  Does Applicant mean, “the automated truck’s known placement”?  
Para. 0093: line 7, what information is Applicant referring to by “this information”?
Para. 0093: line 7, “this information supports accurate lane keeping and location of the vehicle between segments of dead reckoning.”, is unclear.
Para. 0094: lines 2-5, the sentence beginning with, “However, error in this” is unclear and needs revision.
Para. 0095: line 2, “its location” is unclear.  What location is Applicant referring to?  In line 4, the stacking location can be precisely known” is unclear.  Is Applicant referring to the stacking location of the pallet?  
Para. 0095: line 5-6, “Therefore, using codes makes for a generalizable and easy to employ identifying means for pallet of pallet locations.”, is unclear and needs revision.
Para. 0097: element (d), line 6, “These arrangement also improve” is unclear.  What arrangement is Applicant referring to?
Para. 0097: element (f), line 3, “a attachment” should be “an attachment”.
Para. 0098: line 2, “most know” should be “most known”.
Para. 0101: line 8, “to used” should be “to use”.
Para. 0101: line 11,  “Earlier these two complimentary approaches for localization were termed dead reckoned or relative position determinations vs. absolute position determinations.”, is unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claim 1, in lines 4-5, “the load points comprise load attachment or acquisition locations and load delivery locations” is unclear since this is not clearly mentioned in the specification.  Relative to claim 9, Examiner recommends insert, “of” before “facilities” for clarity.  In line 12, “is operate to” should be “is operated to”.
 
Relative to claim 13, it appears the claim should depend from claim 12 instead of claim 1.  The claim recites the limitation "the video capture and processing apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, and 16-19 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al (US PG. Pub. 2016/0266578) in view of Gotting (DE 20-2007019542 U1).  Relative to claims 1, 3-5, 7-8, and 16-19, Douglas discloses:
claim 1) a material delivery system (50)(Fig. 1-2), comprising: at least one autonomous vehicle (100)(Fig. 1) with wheels enabling the vehicle (100) to receive and deliver material loads (Para. 0051); an interface (included in Ref. 130)(Fig. 4B) facilitating access to one or more stored maps (“map”)(Para. 0077) including driving rules (see Para. 0078) enabling the vehicle (100) to navigate to and from load points (loads, 200, are carried to and from “production location” and “drop location” such as Ref. 300, 302)(Para. 0077), and the load points (see “pickup” location or “drop locations”) comprise load attachment or acquisition locations and load delivery locations (Para. 0052; 0071; 0078); 
multiple on-board sensors (116)(Fig. 4A) enabling the vehicle (100) to perform at least the following functions:
a) determine the vehicle’s own location within the facility coordinate reference frame (Para. 0076), and
b) facilitate unimpeded automated movement of the vehicle (100)(Fig. 1) within facilities while obeying the driving rules (Para. 0078); and
when the vehicle (100)(Fig. 1) determines that its location is proximate to one of the load points (“pickup location”), the vehicle (100) is operate to robotically attach or acquire the load (200) and deliver the load (200) to one or more of the delivery locations (“drop location”, such as Ref. 300, 302; Para. 0052); 
claim 3) the driving rules correspond to rules that a human would use to operate the vehicle (100)(Para. 0078);
claim 4) the driving rules include stopping and proceeding through intersections (Para. 0078);
claim 5) the driving rules include stopping and proceeding through 2-way and 4-way stops (Para. 0078, an “intersection” inherently includes 2-way and 4-way stops); 
claim 17) the vehicle (100) is a forklift (Fig. 4A)(Para. 0059);
claim 18) the vehicle (100) is a load delivery truck (“pallet truck”, “fork truck”, Para. 0057; 0059);
claim 19) the vehicle (100) is a material handling robot platform (see “AGV’s”, “pallet truck”, “fork truck”, which include a robot platform; Para. 0052; 0057; 0059)(Fig. 1, 4A).
Douglas does not expressly disclose: 
claim 1) the on-board sensors enable the vehicle to perform: a) determining the vehicle’s own location relative to the load points; or b) facilitating unimpeded automated movement of the vehicle outside facilities while obeying the driving rules; or 
claim 16) the vehicles are capable of autonomous, semi-autonomous and manual operation.
Gotting teaches: the on-board sensors (2)(Fig. 1) enable the vehicle (1)(Fig. 1) to perform determining the vehicle’s own location relative to the load points (“parking space”, 17)(Para. 0022); and the vehicles are capable of autonomous, semi-autonomous and manual operation (Para. 0013) for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible (Para. 0004-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas so that the on-board sensors enable the vehicle to perform determining the vehicle’s own location relative to the load points, as taught in Gotting, for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible (Para. 0004-0005).

Relative to claim 1, Douglas in view of Gotting does not expressly disclose the on-board sensors facilitate unimpeded automated movement of the vehicle outside of facilities while obeying the driving rules. 
Douglas in view of Gotting suggests the on-board sensors facilitate unimpeded automated movement of the vehicle outside of facilities while obeying the driving rules, as an obvious matter of design choice.  
Douglas discloses navigating the vehicles (100)(Fig. 1-2) using the onboard sensors to various locations, including a loading dock and other locations related to a warehouse (Para. 0052).  Loading docks are typically located at an arrival and departure point of a materials handling facility such as a warehouse, and may be outdoors.  The autonomous vehicles (100)(Fig. 1) are capable of navigating outdoors, for instance, to a loading dock to perform tasks, and can use the on-board sensors to facilitate unimpeded movement of the vehicle to improve operating efficiency of the warehouse.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting so that the on-board sensors facilitate unimpeded automated movement of the vehicle outside of facilities as an obvious matter of design choice to improve operating efficiency of the warehouse.

Relative to claim 8, Douglas in view of Gotting does not expressly disclose: the driving rules include the use of a right-first rule when multiple vehicles arrive at an intersection at the same time.
Douglas in view of Gotting can be modified so that the driving rules include using a right-first rule when multiple vehicles arrive at an intersection at the same time as an obvious matter of design choice based on the user’s preference, to minimize risks of collision and improve overall vehicle travelling efficiency.  It is well known in the art of vehicle operations that a vehicle located on the right in an intersection has the “right-of-way”, which encourages safe vehicle operation. See MPEP §2144.03
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting so that the driving rules include using a right-first rule when multiple vehicles arrive at an intersection, as an obvious matter of design choice based on the user’s preference.

Claim(s) 2 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting as applied to claim 1 above, and further in view of Watts (US PG. Pub. 2016/0282126).  Relative to claim 2, Douglas in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the one or more stored maps include driving rules adapted for use within and outside of an existing facility containing the load points.
Watts teaches: the one or more stored maps include driving rules (see traffic rules, Para. 0029) adapted for use within and outside of an existing facility (see “outdoor” environment) containing the load points (Para. 0027; 0029), for the purpose of providing a method for autonomously mapping a space by a robot to effectively assist the robot with navigating and locating positions of objects within a warehouse environment (Para. 0002-0003).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting so that the one or more stored maps include driving rules adapted for use within and outside of an existing facility containing the load points, as taught in Watts for the purpose of providing a method for autonomously mapping a space by a robot to effectively assist the robot with navigating and locating positions of objects within a warehouse environment.

	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting as applied to claim 1 above, and further in view of Sullivan et al (US PG. Pub. 2012/0195720).  Relative to claim 6, Douglas in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the driving rules include merging with other vehicles.
Sullivan teaches: the driving rules include merging with other vehicles (Para. 0037), for the purpose of providing a warehouse storage structure that provides substantially short travel distances and times along travel paths and within the storage aisles (Para. 0003-0006).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting with the driving rules include merging with other vehicles, as taught in Sullivan, for the purpose of providing a warehouse storage structure that provides substantially short travel distances and times along travel paths and within the storage aisles.

Claim(s) 7 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting as applied to claim 1 above, and further in view of Russell (US Patent No. 10,037,029).  Relative to claim 7, Douglas in view of Gotting does not expressly disclose: the driving rules include maintaining a predetermined distance with respect to another vehicle.
Russell teaches the driving rules include maintaining a predetermined distance with respect to another vehicle (Col. 5, lines 20-23; Col. 12, lines 18-24), for the purpose of providing a method for determining a roadmap used by mobile robotic devices within an environment that encourages safe and efficient travel (Col. 4, lines 1-15).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting with so that the driving rules include maintaining a predetermined distance with respect to another vehicle, as taught in Russell, for the purpose of providing a method for determining a roadmap used by mobile robotic devices within an environment that encourages safe and efficient travel.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting as applied to claim 1 above, and further in view of Chamberlin (US PG. Pub. 2016/0185291).  Relative to claims 9 and 11, Douglas in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the driving rules include obeying predetermined speed limits; or the multiple on-board sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing.
Chamberlin teaches: the driving rules include obeying predetermined speed limits (Para. 0047-0048, see, for instance, maximum speed at which vehicle is permitted to travel in a zone); and the multiple on-board sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing (Para. 0039; 0040; 0042, vehicle uses “GPS” technology, inertial-navigation based positioning module, see “geolocating”) for the purpose of dispatching and operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner, and that employs speed limits for vehicles at appropriate times (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting so that the driving rules include obeying predetermined speed limits; and the multiple on-board sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing, as taught in Chamberlin, for the purpose of dispatching and operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner, and that employs speed limits for vehicles at appropriate times.

Claim(s) 10, and 12-15 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting as applied to claim 1 above, and further in view of Russell (US PG. Pub. 2017/0357270).  Relative to claims 10, and 12-15, Douglas in view of Gotting discloses all claim limitations mentioned above, including: the multiple on-board sensors (116)(Fig. 4A) enable the vehicle (100) to identify potential collision risks associated with static and dynamic obstacles (Para. 0063), and perform the following maneuvers: a) navigate around the obstacle, or b) stop until the potential collision risk is eliminated (Para. 0078-0079). 
Douglas in view of Gotting does not expressly disclose: 
the multiple on-board sensors enable the vehicle to identify potential collision risks associated with pedestrians to perform the maneuvers of: navigating around the obstacle, or stopping until the potential collision risk is eliminated;
the multiple on-board sensors include video capture and processing apparatus operate to assist the vehicle in determining its location and load location on the map;
the video capture and processing apparatus are operative to detect and identify locations on the map;
the video capture and processing apparatus are operative to detect and identify locations on the map using computer- readable codes; or
the computer-readable codes are barcodes.
Russell teaches: the multiple on-board sensors (112)(Fig. 1) enable the vehicle (100)(Fig. 1) to identify potential collision risks associated with pedestrians (Para. 0022) to perform the maneuvers of: navigating around the obstacle, or stopping until the potential collision risk is eliminated (inherently included; 0081; 0128, path is modified);
the multiple on-board sensors (112)(Fig. 1) include video capture and processing apparatus (see local vision using “vision sensors”, 306, 308, 346, 366) operate to assist the vehicle (100) in determining its location and load location on the map (Para. 0073; 0054);
the video capture and processing apparatus (local robot vision, 306, 308, 346, 366)(Fig. 3A-3C) are operative to detect and identify locations on the map (Para. 0054; 0073-0074);
the video capture and processing apparatus (local robot vision, 306, 308, 346, 366)(Fig. 3A-3C) are operative to detect and identify locations on the map (“map”; Para. 0077) using computer-readable codes (Para. 0097; 0078); and
the computer-readable codes are barcodes (Para. 0097; see “AprilTags”).
Russell teaches: the multiple on-board sensors enable the vehicle to identify potential collision risks, and the video capture and processing apparatus for assisting the vehicle mentioned above, for the purpose of providing an improved system and method for navigating robotic vehicles in a warehouse environment to perform various tasks efficiently and safely (Para. 0001; 0020).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting with the multiple on-board sensors enable the vehicle to identify potential collision risks, and the video capture and processing apparatus for assisting the vehicle as taught in Russell for the purpose of providing an improved system and method for navigating robotic vehicles in a warehouse environment to perform various tasks efficiently and safely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655